       Case 5:20-cr-00006-DCB-FKB Document 32 Filed 09/16/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION

UNITED STATES OF AMERICA

v.                                               CRIMINAL NO.        5:20-cr-6-DCB-FKB

ALBERT BURNELL CHATMAN

              AMENDED PRELIMINARY ORDER OF FORFEITURE

       Before this Court is the United States of America’s Motion for an Amended

Preliminary Order of Forfeiture [31].    Having reviewed the Government’s Motion, this

Court finds that it is well taken and should be GRANTED.        The Amended Preliminary

Order of Forfeiture is as follows:

       Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,

ALBERT BURNELL CHATMAN, by and with the consent of his attorney, and the

UNITED STATES OF AMERICA (hereinafter “Government”), ALBERT BURNELL

CHATMAN agrees that the following findings are correct, and further agrees with the

adjudications made herein.    Accordingly, the Court finds as follows:

1.     The Defendant is fully aware of the consequences of having agreed to forfeit to the

Government his interests in and to the hereinafter described property, having been apprised

of such by his attorney and by this Court; and he has freely and voluntarily, with knowledge

of the consequences, entered into a Plea Agreement and Plea Supplement with the

Government to forfeit such property.

2.     The Defendant agrees that the Six (6) Rounds of Assorted Ammunition, CAL:

380 (the “Subject Property”) was used, or was intended to be used, in any manner or part,

to commit, or to facilitate the commission of the offenses charged in the Indictment and/or

was involved in the offenses charged in the Indictment.       Such property is, therefore,
       Case 5:20-cr-00006-DCB-FKB Document 32 Filed 09/16/21 Page 2 of 4




subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

3.     The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal

Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the Subject

Property at, and as a part of, the sentencing proceeding. The Defendant does hereby waive

such requirement and the requirement that the forfeiture be made a part of the sentence as

ordered by the Court in the document entitled, “Judgment in a Criminal Case.”              The

Defendant and his attorney further agree that the Court should enter this order immediately,

and agree that the forfeiture ordered hereunder will be a part of the sentence of the Court

regardless whether ordered at that proceeding and/or whether attached as a part of the said

“Judgment in a Criminal Case.”

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a.     That the Defendant shall forfeit to the United States Six (6) Rounds of Assorted

Ammunition, CAL: 380.

b.      The Court has determined, based on the Defendant’s Plea Agreement and Plea

Supplement, that the following property is subject to forfeiture pursuant to 18 U.S.C. §

924(d)(1) and 28 U.S.C. § 2461(c), that the Defendant had an interest in such property and

that the Government has established the requisite nexus between such property and such

offenses.

       c.      The United States may conduct any discovery it considers necessary to

identify, locate, or dispose of the property subject to forfeiture or substitute assets for such

property.

       d.      The United States shall publish notice of the order and its intent to dispose

of the property in such a manner as the United States Attorney General may direct. The
                                            2
       Case 5:20-cr-00006-DCB-FKB Document 32 Filed 09/16/21 Page 3 of 4




United States may also, to the extent practicable, provide written notice to any person

known to have an alleged interest in the subject property.      Fed. R. Crim. P. 32.2(b)(6).

        e.      Any person, other than the above-named Defendant, asserting a legal

interest in the subject property may, within thirty days of the final publication of notice or

receipt of notice, whichever is earlier, petition the court for a hearing without a jury to

adjudicate the validity of his alleged interest in the subject property, and for an amendment

of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

        f.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of

Forfeiture shall become final as to the Defendant at the time of sentencing [or before

sentencing if the Defendant consents] and shall be made part of the sentence and included

in the judgment.    If no third party files a timely claim, this order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

        g.      Any petition filed by a third party asserting an interest in the subject

property shall be signed by the petitioner under penalty of perjury and shall set forth the

nature and extent of the petitioner’s right, title, or interest in the subject property, the time

and circumstances of the petitioner’s acquisition of the right, title or interest in the subject

property, any additional facts supporting the petitioner’s claim, and the relief sought.

        h.      After the disposition of any motion filed under Fed. R. Crim. P.

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such discovery

is necessary or desirable to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B).

        i.      The United States shall have clear title to the subject property following the

Court’s disposition of all third-party interests, or, if none, following the expiration of the
                                              3
       Case 5:20-cr-00006-DCB-FKB Document 32 Filed 09/16/21 Page 4 of 4




period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions.

       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).



SO ORDERED, ADJUDGED, AND DECREED this                     16th day of September, 2021.



                                              s/David Bramlette
                                              UNITED STATES DISTRICT JUDGE




                                             4
